Title: To George Washington from Colonel Henry Beekman Livingston, 19 May 1777
From: Livingston, Henry Beekman
To: Washington, George


Peekskill [N.Y.] 19 May 1777. “By a late Arangement of the Officers Appointed to Five Battallions of Continental Troops now Raising in this State, under the Denomination of New york Regiments, (I must beg leave to represent to your Excellency that) Injustice is done me, in being Ranked as youngest Colonel of the five Although two of the Gentlemen Appointed, Or rather Arranged before me, Held Commissions Inferior to Mine Prior to this Arrangement.... The Claim I would with [wish] Your Excellency would be pleased to decide on, is Rank of Colonel Courtlandt, and Colonel Ganseworth.” Livingston also complains of ill treatment at Peekskill by Gen. Alexander McDougall and Brigade Major Richard Platt, and he asks to “be removed to another Department—I should be extreemly Happy could I be Placed in General George Clintons Brigade if Proper as I am Convinced my Stay here will be productive of the worst Consequences to my Reputation.”
